In an action to recover damages for libel, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated June 7, 1963, as denied his motion to strike out as insufficient the three defenses pleaded 'in defendant’s answer. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. Under the liberal practice as to pleadings now in effect (Grant Co. v. Uneeda Doll Co., 19 A D 2d 361, 363; Roberts v. Grandview Dairy, 20 A D 2d 574; Foley v. D’Agostino, 21 A D 2d 60), the defenses should not be struck out (cf. Civil Rights Law, § 78; Seelman, Law of libel and Slander, par. 172; Fleckenstein v. Friedman, 266 N. Y. 19, 23; Cafferty v. Southern Tier Pub. Co., 226 N. Y. 87, 93; Paige v. Westchester County Publishers, 9 A D 2d 772; Crane v. New York World Tel. Corp., 308 N. Y. 470). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.